t c memo united_states tax_court paul e and jane anne gladden emerson petitioners v commissioner of internal revenue respondent docket no filed date paul e and jane anne gladden emerson pro_se joanne b minsky for respondent memorandum opinion pajak special_trial_judge respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure and a sec_6662 penalty in the amount of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this court must decide whether petitioners substantiated schedule a medical_expenses of dollar_figure schedule a interest_expenses of dollar_figure a net_operating_loss_carryover of dollar_figure schedule c expenses of dollar_figure related to an attorney sales consultant activity schedule c expenses including cost_of_goods_sold of dollar_figure related to an antiques and jewelry activity and schedule c expenses of dollar_figure related to an oil_and_gas activity whether petitioners are liable for self-employment_tax on the income from their schedule c activities and are entitled to the corresponding deduction and whether petitioners are liable for the accuracy-related_penalty if petitioners' itemized_deductions are less than the standard_deduction petitioners will be entitled to the standard_deduction under sec_63 some of the facts in this case have been stipulated and are so found petitioners resided in bradenton florida at the time they filed their petition in paul emerson petitioner an attorney was engaged in the business of an attorney sales consultant and in the business of sales-antigues jewelry as an attorney sales consultant petitioner worked with others and anticipated becoming the general counsel of an ohio corporation petitioner worked from home during jane emerson mrs emerson was not employed outside the home petitioners also had an oil gas operating_interest respondent contends that petitioners did not provide adequate substantiation for the disallowed items petitioner presented numerous receipts into evidence petitioner also tried to submit evidence at trial which we excluded as it was not presented to respondent within days of trial as required by our standing pre-trial order schaefer v commissioner tcmemo_1998_163 affd in unpublished opinion 188_f3d_514 9th cir deductions are strictly a matter of legislative grace 503_us_79 292_us_435 taxpayers must substantiate claimed deductions 65_tc_87 affd per curiam 540_f2d_821 5th cir moreover taxpayers must keep sufficient records to establish the amounts of the deductions 43_tc_824 sec_1_6001-1 income_tax regs generally except as otherwise provided by sec_274 when evidence shows that a taxpayer incurred a deductible expense but the exact amount cannot be determined the court may approximate the amount bearing heavily if it chooses against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir the court however must have some basis upon which an estimate can be made 85_tc_731 respondent disallowed dollar_figure of petitioners’ claimed medical_expenses sec_213 provides that a deduction is allowed for expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer his or her spouse or a dependent to the extent that such expenses exceed percent of adjusted_gross_income the term medical_care means amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body or for insurance covering the aforementioned items sec_213 a c medical_care also includes expenses for medicine and drugs sec_1_213-1 income_tax regs a deduction is allowable only to individuals and only with respect to medical_expenses actually paid during the taxable_year sec_1_213-1 income_tax regs petitioner testified that he had high blood pressure for which he took medicine he spent dollar_figure for his prescription every days mrs emerson was on five different medications the medicines were for blood pressure fibromyalgia and hormones at the time of trial mrs emerson was undergoing radiation treatments for cancer petitioner presented canceled checks and credit card statements for purchases from phar-mor walgreens and park west pharmacy in the amount of dollar_figure petitioner testified that these expenses were for prescriptions he admitted that it was possible that some of these amounts were for items other than prescriptions petitioner presented canceled checks made out to golden rule insurance in the amount of dollar_figure and liberty fund inc in the amount of dollar_figure the checks made out to golden rule insurance were paid quarterly petitioner testified that they were for health insurance petitioner was not sure whether liberty fund inc was for health insurance petitioner also presented checks in the amount of dollar_figure made out to doctors and medical laboratories it is clear that petitioners incurred medical_expenses under the cohan doctrine we estimate the allowable amounts of expenses as follows we allow dollar_figure for prescription expenses all of the insurance payments to golden rule insurance of dollar_figure and all of the doctor and medical laboratory expenses of dollar_figure for a total of dollar_figure which is more than the dollar_figure petitioners claimed on their return this deduction is subject_to a floor of percent of adjusted_gross_income respondent disallowed dollar_figure of interest_expense a deduction for interest_paid on indebtedness during the year is generally allowed under sec_163 however sec_163 h provides that no deduction is allowed for personal_interest personal_interest does not include any qualified_residence_interest sec_163 d qualified_residence_interest means interest which is paid during the year on acquisition_indebtedness or home_equity_indebtedness with respect to any qualified_residence of the taxpayer sec_163 a a gualified residence may be the principal_residence of the taxpayer sec_163 a i in this case petitioners had a mortgage on the home they lived in petitioners paid interest payments on their mortgage to retirement account inc f o b allen s lewis ira allen lewis during petitioners wrote checks which were written out to or referenced allen lewis and totaled dollar_figure petitioners also had a mortgage on their home with west coast bank during petitioners wrote checks for the interest payments to west coast bank in the total amount of dollar_figure petitioners claimed dollar_figure of mortgage interest_expense on their return which petitioner prepared himself on their return petitioners claimed dollar_figure of mortgage interest_expense petitioners’ return was prepared by an accountant while we believe that petitioners' payments did not consist solely of interest_expense we find that a portion of these payments must have been for mortgage interest on their home although the interest portion of the payments probably was higher than the amount claimed on the return petitioners did not provide sufficient evidence of the amount which was interest we allow petitioners to deduct only the dollar_figure of mortgage interest_expense that they claimed on their return on their return under other income petitioners included dollar_figure as negative income for a net_operating_loss_carryover under sec_172 a net_operating_loss may be carried back to the preceding_taxable_years and thereafter carried forward to the next taxable years petitioner did not provide any evidence other than the return to support the claimed net_operating_loss carryforward the fact that a return is signed under penalty of perjury is not sufficient to substantiate deductions claimed on the return 71_tc_633 we find the evidence insufficient accordingly we uphold respondent's disallowance of the net_operating_loss in full in regards to petitioners' schedule c activities petitioner presented canceled checks and credit card statements for amounts paid for telephone services office supplies an accountant's services for preparing taxes professional dues and fees postal service a computer rental insurance on the home electric service in the home_travel_expenses such as out-of-town motels restaurants and gas truck rental and auto maintenance petitioner testified that he conducted his legal services the antiques business and the oil_and_gas activities out of square feet of his home petitioner testified that the above expenses were for his businesses but with the exception of the travel_expenses petitioner did not state to which schedule c business the receipts for the expenses related we believe that some of these expenses were personal expenses moreover petitioner did not adequately substantiate his travel car and truck and computer expenses under the strict requirements of sec_274 travel car and truck and computer expenses cannot be estimated under cohan 50_tc_823 affd per curiam 412_f2d_201 2d cir based on the record we allow petitioners to claim dollar_figure of expenses on the attorney sales consultant schedule c dollar_figure of cost_of_goods_sold and dollar_figure of expenses on the sales-antigues jewelry schedule c and dollar_figure of expenses on the oil gas operating_interest schedule c sec_1401 imposes a tax upon a taxpayer's self-employment_income self-employment_income includes the net_earnings_from_self-employment derived by an individual during the taxable_year sec_1402 net_earnings_from_self-employment consist of gross_income derived by an individual from any trade_or_business carried on by such individual less the allowable deductions that are attributable to such trade_or_business plus certain items not relevant here sec_1402 a deduction for one half of the self-employment_tax is allowed under sec_164 we find that petitioners are liable for self-employment_tax on the income earned from the schedule c businesses and are entitled to the corresponding deduction respondent contends that petitioners are liable for the accuracy-related_penalty under sec_6662 sec_6662 a provides for an accuracy-related_penalty in the amount of percent of the portion of an underpayment_of_tax attributable to among other things negligence or disregard of rules or regulations sec_6662 and b negligence is defined to include any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs moreover negligence is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 disregard is defined to include any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1 b income_tax regs petitioners presented no evidence regarding the accuracy-related_penalty they failed to keep adequate_records as required by sec_6001 we find that petitioners are liable for the accuracy-related_penalty which must be recalculated under rule to the extent that we have not addressed any of the parties' arguments we have considered them and find them to be without merit decision will be entered under rule
